Citation Nr: 0506197	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-34 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant is entitled to recognition as the 
surviving spouse of the veteran for the purpose of 
eligibility for Department of Veterans Affairs (VA) death 
benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1944; he died in August 1958.  The appellant contends that 
she is the veteran's common law surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A review of the record indicates 
that the appellant has not yet received the required 
notification.  

In August 2002, the appellant filed an application for VA 
death benefits on the basis that she was the veteran's 
surviving spouse, pursuant to common law marriage.  In 
October 2002, the RO issued correspondence to the appellant 
requesting additional evidence to support her claim.  In 
January 2003, the RO issued correspondence which indicated 
that additional evidence had not been received to support the 
claim that a common law relationship existed, therefore, the 
appellant's claim was denied.  Subsequently, the appellant 
submitted additional evidence.  

The evidence of record contains a rating decision dated in 
April 2003 which granted the appellant aid and attendance 
effective August 14, 2002.  The RO indicated that the 
appellant's claim was previously denied because her 
relationship to the veteran was not established.  The RO 
concluded that new evidence submitted established the 
appellant's relationship as the veteran's surviving spouse.  
The rating decision indicated that it was a full grant of the 
benefits sought on appeal.  It is unclear whether this rating 
decision was issued to the appellant.  

In July 2003, the RO issued correspondence to the appellant 
informing her that her claim for death benefits had been 
denied.  The RO indicated that the evidence showed that the 
veteran and the appellant did not have a common law marriage.  
Included with the correspondence was an Administrative 
Decision dated in July 2003.  This decision concluded that a 
relationship between the appellant and the veteran had not 
been established for VA purposes.  The appellant filed a 
timely substantive appeal, and the issue of appellant's 
entitlement to recognition as the veteran's surviving spouse 
for the purpose of eligibility for VA death benefits was 
certified to the Board.

Upon review of the evidence of record, it is apparent that 
there is a discrepancy as to whether the appellant is 
entitled to recognition as the veteran's surviving spouse 
based on the April 2003 rating decision, and July 2003 RO 
correspondence and Administrative Decision.  The Board finds 
that clarification of the RO's findings is necessary.  The 
Board also finds that the propriety of the award of aid and 
attendance benefits requires clarification.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should also 
advise the appellant of the evidence 
necessary to substantiate her claim, as 
well as what evidence she is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should clarify whether the 
appellant is entitled to recognition as 
the veteran's surviving spouse for the 
purpose of eligibility for VA death 
benefits.  The RO should also address 
the propriety of the award of aid and 
attendance benefits effective August 
2002.

3.  The RO should, then, readjudicate 
the veteran's claim of entitlement to 
recognition as the veteran's surviving 
spouse for the purpose of eligibility 
for VA death benefits.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide her a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



